Citation Nr: 1100184	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-21 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1975 to August 1995, including service in Operation Desert 
Storm.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2010, when it 
was remanded for further development, to include a VA 
examination.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

GERD was not incurred in or aggravated by military service; GERD, 
first diagnosed more than one year after service separation, is 
not shown to be related to military service, to include as to any 
incident, disease, or injury therein.


CONCLUSION OF LAW

The Veteran's GERD not incurred in or aggravated by his active 
duty service nor is it shown to be related to his active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in 
May 2007.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in service 
or event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records, as well as post-service VA and private 
treatment records.  The record shows that the RO attempted to 
obtain VA outpatient treatment records for the period of January 
1996 to April 1998, to no avail.  The Veteran and his 
representative were properly notified of the inability to obtain 
these records and afforded the opportunity to submit any copies 
in the Veteran's possession, as required under 38 C.F.R. 
§ 3.159(e).  He has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in October 2008 and May 
2010 in an effort to substantiate his claim of service 
connection.  The Board notes that the VA examination reports 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent history and features of the 
disability on appeal to provide probative medical evidence 
adequate for rating purposes.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records show that he was treated 
on several occasions - in October 1977, May 1978, August 1978, 
October 1978, December 1980, and July 1981 - for gastroenteritis.  
On each occasion, the symptoms lasted for a short period of time 
before resolving.  On periodic examination in October 1981, the 
Veteran reported that he experienced frequent indigestion after 
eating spicy foods, but had not sought medical treatment for the 
condition; clinical evaluation of the abdomen and viscera noted a 
hydrocele, but no gastrointestinal impairment was diagnosed.  

After service separation, the record shows that the Veteran was 
treated in December 1996 for complaints of fluid rising in the 
throat, especially after eating spicy foods.  The provider 
diagnosed GERD and the record shows periodic treatment and 
prescription medication from both private and VA providers on a 
consistent basis thereafter up to the present time.

In April 2003, the Veteran underwent an 
esophagogastroduodenoscopy and colonoscopy base on his complaints 
of chronic GERD and dyspepsia.  The provider diagnosed a duodenal 
ulcer with duodenitis, antral gastritis with biopsies pending, 
and chronic GERD and hiatal hernia.

On October 2008 VA examination, the Veteran reported a history of 
gastroenteritis in service, but indicated it had not recurred 
since service separation.  He also reported experiencing some 
heartburn, for which he took Prilosec; he could not recall when 
the heartburn started and did not remember ever seeking treatment 
for it in service.  The examiner noted that the Veteran had no 
ongoing gastrointestinal diagnosis except GERD.  On physical 
examination, his abdomen was soft, flat, and nontender, with 
normoactive bowel sounds and no organomegaly.  The examiner gave 
a diagnosis of gastroenteritis, resolved, and stated that it was 
less likely than not that the Veteran had gastroenteritis due to 
his active duty military service.

On May 2010 VA examination, the Veteran reported first 
experiencing symptoms of GERD in approximately 1990.  He was 
prescribed medications and was tested and treated for H. Pylori 
in service.  He stated that he had continued to have symptoms 
while in service and that they worsened after discharge.  The 
examiner diagnosed GERD and noted that the service treatment 
records showed viral gastroenteritis, but that the current 
symptoms of GERD were not shown in the service treatment records.  
The symptoms of GERD were first documented in the record in 1996, 
and had been consistent and well-documented ever since.  The 
examiner stated that it was less likely than not that the current 
diagnosis of GERD was etiologically related to the Veteran's 
period of active duty, because the symptoms and complaints shown 
in service were not consistent with those the Veteran experienced 
with GERD.  

Analysis

While the record shows that the Veteran suffered gastroenteritis 
in service, this is shown by the record to be a separate and 
unrelated condition to his current diagnosis of gastroesophageal 
reflux disease (GERD).  Moreover, the October 2008 VA examiner 
specifically stated that the Veteran's current disability is less 
likely than not related to the gastroenteritis, which resolved in 
service.  There is no competent medical evidence of record which 
contradicts this opinion.

While the service treatment records contain one notation 
regarding symptoms of GERD similar to those currently 
experienced, there was no accompanying diagnosis.  Hence, service 
connection under the provisions of 38 C.F.R. § 3.303(a) is not 
warranted.  

To the extent the Veteran asserts that he experienced symptoms of 
GERD while in service, the Veteran is competent to state that he 
experienced symptoms of gastrointestinal distress in service.  As 
the single notation in October 1981 does not equate to sufficient 
observation to establish chronicity during service, then service 
connection may be shown by either continuity of symptomatology, 
under 38 C.F.R. § 3.303(b), after service or by initial diagnosis 
after service, when all the evidence establishes that the 
disability was incurred in service, under 38 C.F.R. § 3.303(d).

In regards to continuity, after service, the first diagnosis or 
documentation of symptoms of GERD was in December 1996, more than 
one year after service separation and 15 years after the only 
documentation of symptomatology in service.  The lapse of a 
lengthy period of time between the documentation of symptoms 
serves to contradict rather than support the Veteran's assertions 
of service connection.  See, e.g., Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence of 
complaints.). 

As for presumptive service connection as a chronic disease, as 
noted, GERD was first diagnosed more than one year after service 
separation, and thus outside the presumptive period provided in 
38 C.F.R. §§ 3.307 and 3.309.

As for service connection based on the initial diagnosis after 
service under the language of 38 C.F.R. § 3.303(d), the Board 
notes that Veteran is competent to describe symptoms of 
gastrointestinal distress.  Also, under certain circumstances, 
lay evidence may establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (noting in a footnote that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer).

However, GERD is not a condition that the Board believes is 
capable of lay observation, and the determination as to the 
presence of GERD therefore is medical in nature.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  Rather, diagnosis of GERD is necessarily based on 
medical evaluation of the symptoms and history of complaints, as 
well as specific medical findings.  For this reason, GERD is not 
a simple medical condition that a lay person is competent to 
identify because of a lack of qualification through education, 
training, or experience. Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Where, as here, the determinative question involves a medical 
diagnosis, or the claimed disability is not a simple medical 
condition, or there is a question regarding medical evidence of 
an association or link between a condition first diagnosed after 
service, and an injury, disease, or event in service, competent 
medical evidence is required to substantiate the claim.

Here, there is no competent medical evidence which supports a 
finding of service connection.  Rather, the only medical evidence 
of record regarding the etiology of the Veteran's GERD is that of 
the opinions by the VA examiners in October 2008 and May 2010, 
which tend to oppose instead of support the claim.  Both VA 
examiners offered the opinion that the Veteran's current 
condition is not the result of his military service or related to 
the symptoms manifest therein.

The Board notes that the May 2010 VA examiner accurately 
described the Veteran's various episodes of gastrointestinal 
distress in service.  While the Veteran's service treatment 
records include a periodic examination in 1981 at which the 
Veteran reported indigestion after eating spicy foods, and this 
notation was not specifically mentioned by the VA examiner, the 
notation in question was provided for interval history purposes 
only and clearly did not represent a contemporaneous finding or 
complaint.  In fact, the contemporaneous clinical evaluation of 
the Veteran's abdomen and viscera noted only a hydrocele, but no 
gastrointestinal condition.  Thus, the Board finds that the 
reasons and bases for the VA opinion provided with regard to the 
history noted was accurate, and the opinion of the examiner, 
especially when considered with that of the October 2008 
examiner, is persuasive and highly probative.

When all evidence, both lay and medical is considered, neither 
continuity of symptomatology under 38 C.F.R. § 3.303(b) nor 
service connection based on a post-service initial diagnosis 
under 38 C.F.R. § 3.303(d), is established.  Therefore, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

(CONTINUED ON THE NEXT PAGE)



ORDER

Service connection for GERD is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


